Citation Nr: 1503214	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

The Veteran's current sleep apnea is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's February 2012 and April 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2014, the Veteran was provided with an examination for sleep apnea.  Taking into account the Veteran's relevant medical records, his lay statements concerning his sleep problems, his spouse's lay statement on this issue, and findings from a physical examination of the Veteran, the examiner provided an adequate opinion addressing the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Having scheduled the Veteran for the examination discussed above and obtaining the requested medical opinion, the directives of the Board's December 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty from February 1971 to December 1972.  His service treatment records are silent as to any complaints of or treatment for a sleeping disorder.

Post service treatment records reflect a diagnosis of sleep apnea beginning in January 2012.  Subsequent treatment records reflect ongoing treatment for this disorder.

In January 2012, the Veteran filed his claim seeking service connection for sleep apnea.  The Veteran contends that he snored loudly during service.  At his June 2013 Board hearing, he testified that he sought treatment for his snoring on two occasions during service, and was told that they did not treat snoring.  He further indicated that his sleeping assignments during service were altered to lessen the disturbance his snoring created for others; and that his snoring significantly worsened after he served a tour onboard a submarine.

In a May 2012 statement, the Veteran's spouse reported having known the Veteran since 1973.  She indicated that he has snored since that time and that it has increased over the years and evolved into regular occurrences where his breathing would stop and eventually wake him up.

In January 2014, the Veteran underwent a VA examination for sleep apnea.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of having been diagnosed with sleep apnea in 2012, and having been placed on CPAP machine at that time.  The Veteran reported that there was a period about 10 years earlier where he would awake gasping for air.  He indicated that he snored during his military service, and that he was moved around while in the service due to his snoring.  He also reported having served onboard submarines during service, and having been told that his snoring had worsened after completing a submarine tour.  

Following a physical examination of the Veteran and a review of the record, the examiner opined that it was "less likely than not" that the Veteran's currently diagnosed sleep apnea is related to his active duty service.  The examiner indicated that while the Veteran clearly snored during service, the evidence does not support sleep apnea during service.  In support of this conclusion, the examiner noted that the Veteran's weight was normal during service and that he denied any unusual fatigue during service despite working 12-hour days at times.  The examiner noted that the evidence of record suggests that the Veteran developed sleep apnea secondary treatment he received for his nonservice-connected autoimmune hepatitis.  Specifically, the Veteran reported becoming grossly overweight after service, including secondary to large amounts of prednisone for treatment of autoimmune hepatitis.  The examiner also noted that the Veteran was not diagnosed with sleep apnea until 2012, 40 years after his separation from service, and that he presents with other risk factors, including congenital narrowed airway on examination, older age, male sex, and enlarged neck.  Finally, the examiner noted the statement from the Veteran's spouse indicating that the Veteran's snoring had progressively worsened over the years.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for sleep apnea.  The Veteran's service treatment records do not show any complaints of or treatment for a chronic sleep disorder.  The earliest post service complaint or diagnosis of any sleep disorder was not shown until 2012, 40 years after the Veteran's discharge from the service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

In reaching the above conclusion, the Board accepts the Veteran's contentions regarding his history of snoring during service.  However, the presence of snoring alone does not establish a diagnosis of sleep apnea.  While the Veteran is competent to report on factual matters of which he has first-hand knowledge, the Veteran as a layperson has not been shown to be capable of making medical conclusions.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his statements regarding causation are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the January 2014 medical opinion provided by the VA examiner is afforded far greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, the medical conclusion the physician reaches, and the rationale provided in support of that conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

There is no probative evidence linking the Veteran's current sleep apnea to his military service.  In fact, the probative medical opinion concerning the etiology of the Veteran's current sleep apnea found it unrelated to his military service.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


